DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 18 January 2022 has been entered.  
Applicant’s amendments to the Claims have overcome the 35 USC 112(b) rejection.  Accordingly, the 35 USC 112(b) rejection is withdrawn
Applicant’s arguments, see section entitled, “Claim Rejections- 35 USC § 102” pages 5-6, and the section entitled, “Claim Rejections- 35 USC § 103” page 6 filed 18 January 2022, have been fully considered, but an additional reference was found, which teaches the new limitations in the amended portion of the claim.  Therefore, the Applicant has overcome the grounds of rejection under 35 USC § 102, but the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 18 January 2022, the status of the claims is as follows: Claim 1 has been amended.  Claims 18-22 have been cancelled.
Claims 1, 4, and 11-17 are pending.	
Claim Interpretation
	Claim 1 recites a “setup position” (abbreviated “RP” in the drawings) as well as a “working space surrounding area,” which are understood by the examiner to be areas free of radiation (or safe) and behind the claimed “protective enclosure” and “accessible for an operator.”  Conversely, claim 1 also requires a “nozzle changing position” (abbreviated “WP” in the drawings), and claim 2 requires a “rest position” (abbreviated “HP” in the drawings).  Both the nozzle changing position and the rest position are understood be inside the radiation area where the workpieces are processed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US-7129441-B2, hereinafter Yamazaki ‘441) in view of Yamazaki et al. (US-20050266974-A1, hereinafter Yamazaki ‘974).
Regarding claim 1, Yamazaki ‘441 teaches a workpiece processing machine (“laser beam machine,” abstract) for processing a workpiece (“holds a workpiece,” column 1, line 50) with a processing beam (“laser beam,” column 3, line 23), the machine comprising: a nozzle changer (Applicant discloses that the nozzle changer is the “the upper side of the main body 14,” page 13, lines 4-5 of the Specification; similarly, the claimed “nozzle changer” is construed as the upper side of the “nozzle change magazine,” abstract) for mounting nozzles (“mounted nozzle,” fig. 11a) to a processing head (joint 62, fig. 11a) of the processing machine (torch 61, fig. 11a) or for demounting nozzles (“removed nozzle,” fig. 11b) from the processing head (joint 62, fig. 11b) of the processing machine (torch 61, fig. 11b), the nozzle changer having a plurality of nozzle holders (“magazine 320 is equipped with a plurality of stockers 321,” column 3, lines 48-49) for holding nozzles (“each nozzle stocker 321 has a stand 322 on which nozzles are placed,” column 3, lines 56-57); and a protective enclosure (cover 90, fig. 1 that extends around the machining area to include the covering for the setup station 100) configured to close off a working space (“a machining area is fitted with a cover 90 to ensure safety,” column 3, lines 25-26) for the processing of the workpiece space (workpiece W1, fig. 1) with the processing beam (laser oscillator 72, fig. 1) from a working space surrounding area (setup station 100, fig. 1); wherein the nozzle changer (upper side of the nozzle change magazine, claim 1) is movable (“nozzle change magazine is placed on the plane formed by the X axis and the Y axis,” column 1, lines 64-65; “Since the tool containing the nozzle is movable along linear axes (e.g., X, Y, and Z axes), there are few limits to installation locations of nozzle magazines,” column 2, lines 13-15) between a nozzle changing position within the protective enclosure (position displayed in fig. 12-1(c) where the torch 61 is part of the laser machining tool as described in column 1, lines 61-63 and is inserted into the nozzle magazine; laser machining tool is element 1 in fig. 1, which is within the protective enclosure; see also column 2, lines 65-66) and a setup position outside the protective enclosure (nozzle station 300, figs. 6 and 8 and described column 3, lines 36-41 as being part of the setup station 100; “a setup station for laser machining tools is installed outside a machining area of a laser beam machine,” abstract) that is accessible for an operator (“a control panel 80 for use by the operator to give various commands,” as shown in fig. 1, the control panel 80 is in the setup station 100) and the nozzle changer (upper side of the “nozzle change magazine,” abstract) is movable (“nozzle change magazine is placed on the plane formed by the X axis and the Y axis,” column 1, lines 64-65), in the protective enclosure (X axis rail 34 and Y axis rail 44 are inside the machining area as depicted in fig. 1), between the nozzle changing position (fig. 12-1(c)) and a rest position (“nozzle magazine waiting at the nozzle station,” fig. 12-1(a) and described in column 4, lines 27-28), and the nozzle changer (upper side of the “nozzle change magazine,” abstract) is also movable (“the tool containing the nozzle is movable along linear axes (e.g., X, Y, and Z axes),” column 2, lines 13-15) between the rest position (fig. 12-1(a); when nozzle magazine is in the waiting position, “the nozzle change magazine is placed at an end of the bed,” column 4, lines 42-43) and the setup position (nozzle station 300 is part of the setup station 100 as shown in fig. 6) and wherein the nozzle changer (upper side of the nozzle change magazine 320, fig. 8) is accommodated, in the rest position (fig. 12-1(a), described as “nozzle magazine waiting,” column 4, lines 27-28) and the setup position (nozzle station 300, fig. 10), in a first drawer (figs. 8-10 displays the nozzle change magazine 320 as being accommodated in a drawer shape), and the first drawer is movable from the protective enclosure into the setup position, outside the protective enclosure (“magazine base 314 is raised to nozzle change position by operation of the cylinder 310;” this movement is associated with fig. 10, which shows the nozzle station 300 that is outside the protective enclosure).  Yamazaki ‘441 does not explicitly disclose the nozzle changer is accommodated, in the nozzle changing position, in a second drawer, the second drawer disposed within the first drawer in the rest position, the second drawer being moveable between the nozzle changing position and the rest position.
	However, in the same field of endeavor of magazines for laser beam machines, Yamazaki ‘974 teaches the nozzle changer (construed as the upper side of the magazine 220, in to which the laser machining tool 60 fits, figs. 9a-c; “The laser machining tool 60 is equipped with a torch 61 and a nozzle 65 which is replaceably attached to a tip portion of the torch 61,” para 0053) is accommodated, in the nozzle changing position (construed as position shown in fig. 9(c); “FIG. 9(c) shows a state in which the holder 230 of the laser machining tool 60 is raised to a tool change position by extending the cylinder 250,” para 0063), in a second drawer (holder 230, fig. 9a-c), the second drawer (holder 230, fig. 9a-c) disposed within the first drawer (magazine 220, figs. 9a-c) in the rest position (construed as position shown in fig. 9(A)), the second drawer being moveable between the nozzle changing position and the rest position (the change in positions of the holder 230 shown between figs. 9(a) and 9(c); the tool station 200 is shown as being inside the machining area in figs. 9a-c where the operator reaches through a hinged door 91 that is part of the cover 90 to access the holder and the magazine; the examiner has interpreted the claimed “rest position” and the claimed “nozzle changing position” as being inside the machining area).
Yamazaki ‘974, figs. 9(a)-9(c)

    PNG
    media_image1.png
    395
    590
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yamazaki ‘441 to include, a tool station 200 that included a holder 230 stored inside a magazine 220, in view of the teachings of Yamazaki ‘974, by using a holder, as taught by Yamazaki ‘974, inside the nozzle change magazine 320, as taught by Yamazaki ‘441, in order to use a holder with a dust-proof shutter 232, which covers and reveals an upper opening, to protect the top of stored laser machining tools, in order to prevent the intrusion of dust from outside, for the advantage of preventing contamination of the machining lens, extending the life of the machining lens, and thereby maintaining stable, high-quality machining (Yamazaki ‘974, paras 0020 and 0061).
	Regarding claim 4, Yamazaki ‘441 teaches a housing for covering the plurality of nozzle holders of the nozzle changer (“the magazine 320 is equipped with a plurality of stockers 321, each of which contains replacement nozzles 65, column 3, lines 48-49) in the rest position (rest position corresponds with the position displayed in fig. 12-1(a) where the nozzle change magazine is in “waiting;” “a dust-proof cover which covers top of the nozzle change magazine for laser machining tools and opens only when a nozzle of the laser machining tool is changed,” claim 1; nozzle is changed if fig. 12-1(c)).
	Regarding claim 13, Yamazaki ‘441 teaches a drive (“linear motor,” column 3, line 9) operable to move the nozzle changer (magazine 380 can move along X axis and Y axis, fig. 16) between the nozzle changing position (fig. 12-1(c)) and a rest position (fig. 12-1(a); when nozzle magazine is in the waiting position, “the nozzle change magazine is placed at an end of the bed,” column 4, lines 42-43) or between the nozzle changing position (fig. 12-1(c)) and the setup position (nozzle station 300, fig. 10; “since the tool containing the nozzle is movable along linear axes (e.g., X, Y, and Z axes), there are few limits to installation locations of nozzle magazines,” column 2, lines 13-15).
	Regarding claim 16, Yamazaki ‘441 teaches a rotary drive (“further, although a linear motor has been cited in the above example as a driving means along the X and Y axes, the present invention can also be applied using a ball screw,” column 5, lines 12-14) operable to produce a rotary movement (movement of magazine 380 shown along shaft 384, fig. 16) of at least one nozzle holder (stocker 321 is inside magazine 320, column 3, lines 48-49) for mounting (fig. 11(a)) or demounting (fig. 11(b)) a nozzle (nozzle 65) from the processing head (joint 62) in the nozzle changing position of the nozzle changer (position shown in fig. 12-1(c)).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki ‘441 in view of Yamazaki ‘974, as applied to claim 1 above, and further in view of Tweitmann et al. (US-8933365-B2).
Yamazaki ‘441 teaches the invention as described above as well as a nozzle changer in the setup position (nozzle station 300, fig. 10 correlates with the setup position as claimed by the Applicant; Yamazaki ‘441 teaches that “the nozzle change station has a large number of magazines,” abstract; magazine 320 consists of a plurality of stockers 321, each of which contains replacement nozzles 65, column 3, lines 48-49; figs. 14-1(a-c) show the nozzles 65 being deposited onto the laser head).  Yamazaki ‘441 does not explicitly disclose a nozzle magazine configured to deposit nozzles and arranged adjacent to the nozzle changer (Yamazaki ‘441 teaches a nozzle magazine that deposits nozzles but the examiner is using the upper end of the nozzle magazine taught by Yamazaki as the nozzle changer).
However, Tweitmann teaches a nozzle magazine (storage device 3, fig. 1a) configured to deposit nozzles (storage device includes nozzle holders, column 4, lines 33-34; “nozzle holder for a nozzle changer that is configured for at least one of mounting nozzles to and demounting nozzles,” abstract) and arranged adjacent to the nozzle changer (Tweitmann teaches that “in some embodiments, a nozzle changer includes several nozzle holders as described above that are arranged in a common storage device,” column 3, lines 27-29; thus, Tweitmann teaches that the nozzle holder taught by Tweitmann can be arranged in a common storage device such as the nozzle magazine taught by Yamazaki; examiner is construing Tweitmann’s teaching that Tweitmann’s nozzle holder can be included in a common storage device, such as Tweitmann’s storage device 3, which can then also be included inside a nozzle changer, such as that taught by Yamazaki ‘441, as meeting the limitation for the nozzle magazine being “adjacent” to the nozzle changer because by virtue of Tweitmann’s storage device being included in Yamazaki’s nozzle magazine, the storage device and the nozzle magazine would also be adjacent or next to each other). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yamazaki ‘441 to include a nozzle magazine configured to deposit nozzles and arranged adjacent to the nozzle changer, in view of the teachings of Tweitmann, by including the nozzle holder taught by Tweitmann inside the nozzle changing magazine taught by Yamazaki ‘441 because the nozzle holder taught by Tweitmann can be configured into multiple sizes that includes at least two nozzle storage seats resulting in a nozzle changer that is compact and has an increased holding capacity (Tweitmann, column 3, lines 17-40).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki ‘441 in view of Yamazaki ‘974, as applied to claim 1 above and further in view of Banholzer et al. (WO-2014044594-A1, hereinafter Banholzer ‘594, referencing foreign legal version for drawings and provided English translation for the written disclosure).
Yamazaki ‘441 teaches the invention as described above and that the nozzle changer (upeer end of nozzle change magazine 320, fig. 10) comprises or is connected to at least one shield (cover 360, fig. 10).  Yamazaki ‘441 does not explicitly disclose that the shield is configured to inhibit laser radiation from exiting the working space into the working space surrounding area.
However, Banholzer ‘594 teaches that a shield (shielding plate 22, fig. 4) is configured to inhibit laser radiation from exiting the working space into the working space surrounding area (sensor 24 in fig. 4 is used to detect whether the shield is shut and if radiation passes through the shield, “the cavity 23 is closed in a light-tight manner and a sensor 24 for detecting laser radiation or light entering the cavity 23 is provided in the cavity 23,” page 9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yamazaki ‘441 to include a shield that is configured to inhibit laser radiation from exiting the working space into the working space surrounding area, in view of the teachings of Banholzer ‘594, by modifying the cover for the nozzle change station as taught by Yamazaki ‘441 to be made of aluminum as taught by Banholzer ‘594 for the purpose of shielding radiation because aluminum is a particularly effective shield for laser radiation and is useful when using very high laser powers of about 1 KW or above (Banholzer ‘594, pages 4 and 9).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki ‘441 in view of Yamazaki ‘974, as applied to claim 1 above, and further in view of Yamazaki et al. (US-20070045258-A1, hereinafter Yamazaki ‘258).
Yamazaki ‘441 teaches the invention as described above as well but does not explicitly disclose a brush fixedly arranged in the working space and configured to clean a nozzle mounted on the processing head.
However, Yamazaki ‘258 teaches a brush (processing tool 620, fig. 8; Yamazaki ‘258 teaches it is known in the art to use a “brush” to remove dross that adheres to a nozzle, paras 0005-6) fixedly arranged in the working space (the polishing device is affixed to the saddle, claim 1; the saddle 40 is in the column 30, para 0023; column 30 is in the working space, fig. 1) and configured to clean a nozzle mounted on the processing head (figs. 8 and 9 show the nozzle being cleaned; fig. 9 described as a “laser processing head equipped with the nozzle 65,” para 0027).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yamazaki ‘441 to include a brush fixedly arranged in the working space and configured to clean a nozzle mounted on the processing head, in view of the teachings of Yamazaki ‘258, by affixing the nozzle polishing device described by Yamazaki ‘258 to the nozzle magazine described by Yamazaki ‘441 because during a laser processing, some melt (sputtered material) may adhere to a bottom surface of a nozzle and in order to maintain optimal processing conditions, the nozzle may be cleaned without an operator having to stop the machine and directly access the nozzle to clean an abnormality (Yamazaki ‘258, paras 0005 and 0006).  According to Yamazaki ‘258, it is known in the art that a brush may be use to remove dross from a nozzle (Yamazaki ‘258, paras 0005 and 0006).  This is an obvious intended use based on the desired application.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki ‘441 in view of Yamazaki ‘974 and Banholzer ‘594, as applied to claims 1 and 12 above, and further in view of Yamazaki ‘258.
Yamazaki ‘441 teaches the invention as described above but does not explicitly disclose a brush fixedly arranged on the shield and configured to clean a nozzle mounted on the processing head.
However, Banholzer ‘594 teaches a shield (shielding plate 22, fig. 4, where the shielding plate is affixed to the nozzle magazine taught by Yamazaki ‘441 that correlates with the cavity 23 taught by Banholzer‘594).  Banholzer ‘594 does not explicitly disclose a brush fixedly arranged on the shield and configured to clean a nozzle mounted on the processing head
However, Yamazaki ‘258 teaches a brush (processing tool 620, fig. 8) fixedly arranged on the shield (the polishing device is affixed to the saddle, claim 1; the saddle 40 is in the column 30, para 0023; column 30 is in the working space, fig. 1) and configured to clean a nozzle mounted on the processing head (figs. 8 and 9 show the nozzle being cleaned; fig. 9 described as a “laser processing head equipped with the nozzle 65,” para 0027).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yamazaki ‘441 to include a shield, in view of the teachings of Banholzer ‘594, and to include a brush fixedly arranged on the shield and configured to clean a nozzle mounted on the processing head, in view of the teachings of Yamazaki ‘258, by affixing the nozzle polishing device described by Yamazaki ‘258 to the nozzle magazine described by Yamazaki ‘441 that is covered by a shield described by Banholzer ‘594 because during a laser processing, some melt (sputtered material) may adhere to a bottom surface of a nozzle and in order to maintain optimal processing conditions, the nozzle may be cleaned without an operator having to stop the machine and directly access the nozzle to clean an abnormality (Yamazaki ‘258, paras 0005 and 0006) and such that, while operating the laser, a shield would cover the nozzle magazine and prevent sputtering contamination from entering the nozzle magazine when it was at the rest position inside the working space.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki ‘441 in view of Yamazaki ‘974, as applied to claim 1 above, and further in view of Sliney (Non-Patent Literature, "Safety with Lasers and Other Optical Sources: A Comprehensive Handbook”).
Yamazaki ‘441 teaches the invention as described above but does not explicitly disclose wherein the protective enclosure is a laser machining cabin (Applicant discloses that fig. 1 is considered a cabin; Applicant is interpreting Applicant’s fig. 1 such that it is a closed off room; Yamazaki ‘441 teaches a separate space behind a protective enclosure but does not explicitly disclose that it is a closed off space).
Yamazaki, ‘441, fig. 1

    PNG
    media_image2.png
    502
    743
    media_image2.png
    Greyscale

	However, in field of endeavor of laser safety, Sliney teaches that the protective enclosure is a laser machining cabin (“Operate the laser only in a restricted area-for example, in a closed room without windows, and place a warning sign on the door,” page 8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yamazaki ‘441 to close off the room, in view of the teachings of Sliney, by adding an overhang to the room, for the safety precaution of making the beam path inaccessible because lasers operating in the visible and near-infrared regions of the spectrum are so bring as to be hazardous to the eye (Sliney, page 2).  This new rejection has been added based on a newly added claim.
	Response to Argument
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the new rejections of Yamazaki ‘441 combined with Yamazaki ‘974.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        3/7/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761